Per curiam.
The decision in this case which presents the issue of the constitutionality of Laws 1955, c. 312, has been held in abeyance awaiting opinions and orders of the Supreme Court of the United States on kindred subjects which were announced June 17 and June 24, 1957.
Subsequent to arguments in this case that Court has decided Sweezy v. New Hampshire, 77 S. Ct. 1203, and Watkins v. United States, 77 S. Ct. 1173, both decided June 17, 1957, and has issued orders in No. 306 Raley v. Ohio, 77 S. Ct. 1391, and No. 206 Miscellaneous, Morgan v. Ohio, 77 S. Ct. 1403, both dated June 24, 1957. Since the disposition of this case may be affected by these decisions and orders it is necessary in fairness to the parties that the case should be set for reargument. Accordingly, the case will be assigned for reargument by separate order of this court at a time therein indicated.

So ordered.